Citation Nr: 0508987	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-01 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from June and November 
2001 rating decisions by the New York, New York, Department 
of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the veteran was scheduled for a hearing 
before the Board in Washington, D.C. in January 2005; 
however, he failed to report to the hearing without 
explanation and has not requested that the hearing be 
rescheduled.


FINDING OF FACT

A chronic disorder of the veteran's back was not present in 
service or until many years thereafter, and no current 
disability of the veteran's back is etiologically related to 
service or service-connected disability.


CONCLUSIONS OF LAW

1.  Back disability was not incurred in or aggravated by 
active duty, and the incurrence or aggravation of arthritis 
of the back during active duty may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  Back disability is not proximately due to or the result 
of a service-connected disability.  38 C.F.R. §§ 3.310 
(2004); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The record reflects that through a March 2001 letter, prior 
to the initial adjudication of the veteran's claim, the 
veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  

The record also reflects that all pertinent available medical 
evidence identified by the veteran has been obtained.  In 
addition, the veteran has been afforded VA examinations.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the veteran's claim.  In point of fact, by letter dated in 
November 2003, the veteran stated that he had no further 
evidence to submit in support of his claim.  The Board is 
also unaware of any such available evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.

Accordingly, the Board will address the merits of the 
veteran's claim.

Factual Background

The veteran served on active duty from February 1966 to 
November 1967.  A February 1966 induction report of medical 
history notes the veteran's complaints of backaches due to a 
cyst on the tip of his lower spine.  Upon induction 
examination, the veteran's pilonidal cyst was not considered 
disqualifying.  Examination of the back was negative.  The 
veteran was found to be qualified for induction.  In June 
1967, because of chronic draining, the veteran underwent a 
marsupolozation of his pilonidal cyst.  Service medical 
records are negative for complaints or abnormal findings 
related to the veteran's back.  A November 1967 separation 
examination report notes that clinical evaluation of the 
spine was normal.

The veteran underwent a VA examination in January 1968.  The 
veteran did not complain of a back disability at that time.

By rating decision dated in June 1968, the RO granted service 
connection for residuals of pilonidal cyst removal.

In June 2000, the veteran underwent an MRI scan of the lumbar 
spine.  Dr. Mayerfield, the veteran's private radiologist, 
noted the following findings: acquired central canal 
stenosis, L2-3, secondary to large bulging, hypertrophy of 
ligamentum flavum and facet arthropathy; advanced 
degenerative spondylosis; multilevel degenerative disc 
disease; and right paracentral subligamentous disc herniation 
at the L5-S1 level with associated annular tear.

A June 2000 VA outpatient treatment record notes the 
veteran's complaint of chronic back pain secondary to a 
herniated disc.  The veteran was going to see a private 
doctor for evaluation.

A July 2000 treatment record from Mitchell Garden, M.D., 
notes that that the veteran was referred with a history of 
back pain for many years.  The veteran attributed some of his 
back pain to a military injury in 1967 when he jumped over a 
wall of sandbags.  He reported that, since that time, his 
back pain had gotten worse.  He indicated that the pain was 
currently localized to the back area with some radiation into 
the thighs.  The veteran also reported some numbness and 
tingling in his feet, but attributed these complaints to his 
diabetes.  Examination of the back revealed some tenderness 
over the upper lumbar spine region.  The veteran was 
neurologically intact in both lower extremities, although he 
did have some decreased sensation over his feet.  Dr. Garden 
reviewed the June 2000 MRI from Dr. Mayerfield.  Dr. Garden 
noted findings of multi-level degenerative disc disease, 
congenital spinal stenosis at L2-3, and annular tear at L5-
S1.  He noted that there were no findings of lateral disc 
herniations.

In October 2000, the veteran submitted a claim for service 
connection for back disability.  The veteran stated that 
since his operation for a pilonidal cyst in service, his back 
had become more and more painful.  

An April 2001 VA examination report notes the veteran's 
history of pilonidal cyst surgery during service.  The 
veteran reported that he had seen private physicians for back 
pain since his discharge from service in 1967; the last time 
he was seen was in September 2000.  He complained of chronic 
low back pain with radiation to the lower extremities, 
especially after prolonged sitting.  Upon examination, there 
was pain with flexion, extension and lateral flexion.  
Tenderness was noted in the lumbosacral paraspinals.  The 
diagnoses included degenerative disc disease and degenerative 
joint disease of the lumbosacral spine with stenosis at L2-3 
and herniated nucleus pulposus at L5-S1.  The examiner 
stated, "In my opinion, [the veteran's] present back 
condition of spondylosis is more likely not related to 
pilonidal cyst surgery in service."

In a June 2001 addendum, the VA examiner restated her opinion 
that the veteran's current back disability was not related to 
his cyst surgery in service.

In a June 2001 statement, Dr. Garden opined, "it is at least 
as likely as not that [the veteran's] current degenerative 
disc disease and spinal stenosis at L2-L3 is related to his 
occurrences in Viet Nam while serving his country."

In a statement received by the RO in June 2001, the veteran 
stated that he was stationed in Tay Ninh in November 1966.  
He stated that during a mortar attack, he scrambled out of a 
hooch and into a bunker.  He made it into the bunker 
"without incident," but a fellow GI named S was fatally 
wounded and fell into the bunker.  The veteran stated, "I 
was laying flat and [S] landed directly on my back."  The 
veteran further stated that, after his discharge from 
service, he saw several chiropractors.  He stated, "I do not 
recall their names but I am aware that several have left the 
area."  In addition, he reported that several of his other 
doctors retired and relocated.  In a statement received later 
that same month, the veteran's representative reported that 
the name of the soldier who was killed in action and fell on 
the veteran's back on November 12, 1966, was R.W.S.

VA outpatient treatment records dated from June 2001 to 
October 2001 note the veteran's ongoing complaints and 
treatment for back pain.

An August 2002 VA examination report notes the veteran's 
history of back trauma during service.  Specifically, it was 
noted that another soldier fell on the veteran's back.  
Currently, the veteran complained of low back pain.  He 
stated that he frequently wore a lumbosacral corset.  Upon 
examination, range of motion was limited in all directions by 
pain.  Decreased light touch sensation was noted in the 
stocking distribution; however, it was also noted that the 
veteran was diabetic.  The examiner reviewed the veteran's 
June 2000 MRI results and the rest of the medical evidence of 
record.  The diagnoses included degenerative disc disease and 
degenerative joint disease of the lumbosacral spine with 
spinal stenosis and herniated nucleus pulposus.  The examiner 
stated, "In my opinion, it is unlikely that [the veteran's] 
current back condition is related to reported incidence in 
service.  Even if that incidence actually occurred, it 
probably did not cause any serious damage as it apparently 
did not require any treatment neither while in service nor 
for many years thereafter."

In June 2004, the RO received information from United States 
Armed Services Center for the Research of Unit Records 
(USASCRUR) pertaining to the veteran's unit history.  
USASCRUR stated that the veteran's infantry division was 
subjected to mortar attacks at the Tay Ninh Base Camp on 
November 11 and 12, 1966.  The November 12, 1966, attack 
resulted in 3 killed in action, including a Private R.W.S.  

In a February 2005 medical opinion obtained by the veteran's 
representative, Ann Marie Gordon, M.D., noted that during 
service, the veteran suffered from a backache that was 
attributed to a cyst of the lower spine.  Thereafter, post-
service treatment records note the veteran's complaints and 
treatment for low back pain.  Dr. Gordon also noted that the 
veteran has described an injury that occurred during service 
when another soldier landed on his back.  In addition, Dr. 
Gordon noted Dr. Garden's June 2001 opinion that the 
veteran's current back disability is as likely as not related 
to the occurrences during service in Vietnam.  Dr. Gordon 
stated:

Low back pain and back injuries are quite 
complex conditions involving bones, 
muscles, tendons, discs, nerves, blood 
vessels and other soft tissue.  The 
degree and the nature of the injury often 
predicts  the extent of instability of 
these structures and in some cases can 
result in a chronic back condition that 
predispose to the development of further 
injury.  It is difficult to determine the 
degree of injury that occurred in-service 
however such an impact of a dead body 
falling on the back while in the prone 
position can result in pathologic changes 
which over a period of time can lead to 
chronicity and disability.

In conclusion, the lay evidence indicates 
that the veteran suffered an injury to 
his back during service.  The 
radiological evidence indicates multiple 
lumbo-sacral pathology.  The veteran's 
records suggest a pre-existing back 
condition; however the underlying 
etiology is unclear.  It is conceivable 
that that nature of the in-service injury 
could have triggered the subsequent 
deterioration of his lumbo-sacral spine 
or exacerbated his pre-existing 
condition.  I concur with Dr. Garden that 
it is as likely as not that the presumed 
in-service injury contributed to the 
development of his current back 
condition.

Dr. Gordon stated that she reviewed the veteran's claims 
files in conjunction with rendering her medical opinion.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.

Where a veteran served for at least 90 days during a period 
of war and manifests degenerative joint disease (arthritis) 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The veteran's service medical records note his complaints of 
backaches due to a cyst on the tip of his lower spine; this 
cyst was removed in June 1967.  (Parenthetically, the Board 
notes that the veteran has been granted service connection 
for residuals of pilonidal cyst.)  Service medical records, 
including a November 1967 separation examination report, are 
negative for any finding or diagnosis of a back disorder.  

The veteran is currently diagnosed with degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine with spinal stenosis and herniated nucleus pulposus; 
however, the first medical evidence of back disability (as 
distinguished from residuals of pilonidal cyst), as noted 
above, is many years after the veteran's discharge.  
Specifically, a June 2000 private MRI report notes findings 
of: acquired central canal stenosis, L2-3, secondary to large 
bulging; hypertrophy of ligamentum flavum and facet 
arthropathy; advanced degenerative spondylosis; multilevel 
degenerative disc disease; and right paracentral 
subligamentous disc herniation at the L5-S1 level with 
associated annular tear.  

As has been noted above, the record contains evidence 
favorable to the veteran's claim in the form of medical 
opinions from Dr. Garden and Dr. Gordon that relate the 
veteran's current back disability to his military service.  

Specifically, Dr. Garden noted in July 2000 that the veteran 
reported that he injured his back in 1967 when he jumped over 
a wall of sandbags.  In June 2001, Dr. Garden opined that it 
is as likely as not that the veteran's current back 
disability is "related to his occurrences in [service]."  
However, although this medical opinion provides a medical 
nexus, it does not include any specific medical reasoning or 
citation to clinical or diagnostic evidence in support of 
such conclusion.  In particular, there is no indication that 
Dr. Garden had access to the veteran's claims files, and Dr. 
Garden did not cite to the veteran's post-service medical 
history, to include a 1968 VA examination report that is 
negative for complaints of back disability.  The Board notes 
that the weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, is based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Furthermore, the Board also notes that the Court has 
consistently declined to adopt a rule that accords greater 
weight to the opinions of treating physicians.  See Chisem v. 
Brown, 8 Vet. App. 374 (1995).

Dr. Gordon opined that the impact of a dead body falling on 
the back while in the prone position "can result in 
pathologic changes which over a period of time can lead to 
chronicity and disability."  She further opined, "It is 
conceivable that that nature of the in-service injury could 
have triggered the subsequent deterioration of his lumbo-
sacral spine or exacerbated his pre-existing condition.  I 
concur with Dr. Garden that it is as likely as not that the 
presumed in-service injury contributed to the development of 
his current back condition."  The Board notes that Dr. 
Garden did not cite to the veteran's post-service medical 
history, which is negative for findings of back disability 
until 2000.  

The Board accords less probative value to the opinion of Drs. 
Garden and Gordon as compared to the contrary evidence in the 
form of the reports of the VA examinations conducted in April 
2001 and August 2002.  The opinions provided by the April 
2001 and August 2002 VA examiners were based upon a specific 
review of the veteran's claims files, and the VA examiners 
cited to specific history and clinical findings particular to 
the veteran.  The April 2001 VA examiner noted the veteran's 
history of pilonidal cyst and, in a June 2001 addendum, 
opined that the veteran's current back disability was not 
related to his cyst surgery in service.  Furthermore, the 
August 2002 VA examiner noted that service medical records 
and the medical records for more than 30 years following 
service were negative for complaints or findings of back 
disability.  Based on these facts, the examiner opined that 
it was unlikely that the veteran's current back disability 
was related to the impact of a dead body falling on his back 
during service.  As the VA examiners cited to the specifics 
of the veteran's case and based the offered opinions on a 
review of the claims files, the Board finds such to be of 
more probative value than the statements from Drs. Garden and 
Gordon.  

Finally, the Board notes that the veteran's assertions alone 
are insufficient to support a grant of service connection.  
It is undisputed that a layperson is competent to offer 
evidence as to facts within his or her personal knowledge, 
such as the occurrence of an in-service injury, or symptoms.  
However, without the appropriate medical training or 
expertise, a layperson is not competent to render an opinion 
on a medical matter, such as, in this case, the etiology of 
the veteran's back disability.  See Anderson v. West, 12 Vet. 
App. 491, 496 (1999); Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  Hence, any lay assertions in this regard have no 
probative value.  

The Board finds, therefore, that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for back disability.


ORDER

Entitlement to service connection for back disability is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


